NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FRANK KONARSKI, DBA FGPJ                        No.    15-17182
Apartments & Development; et al.,
                                                D.C. No. 4:13-cv-00999-DCB
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

MICHAEL G. RANKIN; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    David C. Bury, District Judge, Presiding

                           Submitted January 16, 2018**

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      Frank, Gabriela, Patricia, John, and Frank E. Konarski appeal from the

district court’s judgment dismissing for failure to prosecute their 42 U.S.C. § 1983

action. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion a district court’s order denying a motion for relief from judgment, Sch.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th

Cir. 1993), and we affirm.

        The district court did not abuse its discretion by denying the Konarskis’

motion under Federal Rules of Civil Procedure 59(e) and 60(b)(1) because the

Konarskis failed to demonstrate excusable neglect or any other ground for relief.

See ACandS, 5 F.3d at 1263 (setting forth grounds for reconsideration under Rules

59(e) and 60(b)); see also Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1261

(9th Cir. 2010) (setting forth four-factor equitable test for determining whether a

party’s failure to meet a deadline constitutes “excusable neglect”).

        Appellees’ request for oral argument (Docket Entry No. 17) is denied as

moot.

        AFFIRMED.




                                           2                                   15-17182